Order filed, October 25, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00558-CV
                                 ____________

FRANKLIN MARLON JEROME AKA FRANKLIN M. JEROME, Appellant

                                         V.

                            OSCAR VALLE, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-213767


                                      ORDER

      The reporter’s record in this case was due October 16, 2017. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kelly D. Kelly and Elizabeth Wittu, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM